Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 2, 4, and 6-16 are currently pending
Claims 3 and 5 have been cancelled.
Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 10, applicant argues Cui does not teach wherein the pressure apparatus is configured to apply a predetermined force to the battery in predetermined duration through the extrusion apparatus. Examiner disagrees. Cui [0038] teaches a predetermined speed at which the mold is lowered before pressurization is stopped which will result in a predetermined duration. Furthermore, the next section [0040] explicitly states a maximum of either 800N or 400N is applied and the application of pressure is for a maximum of 30 seconds. These teachings are sufficient to be interpreted as the claimed limitations. 
Applicant further argues the cited Cui functions differently than the claimed invention because Cui teaches applying pressure to a battery in order to cause and test a short circuit condition while the claims are for testing for the safety of a soft pack battery. While there may be differences between the Cui reference and the instant application, these differences are not claimed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., soft pack battery) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
.
In response to applicant's argument that Bradshaw is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Bradshaw teaches a similar field of endeavor to both the instant application and the prior art reference Cui in that Bradshaw is directed towards electrical manufacturing and testing. Furthermore, Bradshaw seeks to solve the problem of the danger of sharp edges in a test environment. This is directly applicable to the Cui reference which teaches a desire to remove sharp edges from the test apparatus (Cui [0033]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8-11, 13, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui (CN102384854 as cited by applicant, machine translation used has been entered into the record) in view of Bradshaw (5,729,149).
Regarding claim 1, Ciu teaches a battery test system (Fig 1, item 1), comprising: 
an extrusion apparatus (test head 21), configured to be disposed on a first surface of a battery (see [0029]); and 
a pressure apparatus (2) disposed above the extrusion apparatus (Fig 4), wherein the pressure apparatus is configured to apply a predetermined force to the battery in predetermined duration through the extrusion apparatus (see [0038]), wherein a first surface of the extrusion apparatus configured to contact with the first surface of the battery is a substantially flat surface (shown in Fig 5b).
Ciu does not explicitly teach wherein a side edge of the first surface of the extrusion apparatus has a chamfer.
Bradshaw however teaches a similar test system (Fig 2) including wherein the movable parts have a chamfer (Col 3 lines 67 through Col 4 line 12).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the test system of Ciu to include the chamfer of Bradshaw in order to prevent injury of the test operator by sharp edges as suggested by Bradshaw as well as ensuring that ruptures of the battery under test are due to pressure and not due to puncture from a sharp edge resulting in more accurate test results. 

Regarding claim 2, Ciu in view of Bradshaw teaches the battery test system according to claim 1, and Ciu further teaches wherein the pressure apparatus is configured to descend at a predetermined speed to contact the extrusion apparatus (see [0038]).



Regarding claim 6, Ciu in view of Bradshaw teaches the battery test system according to claim 1, and Bradshaw further teaches wherein the chamfer has a radius of a circular arc from about 0.5 mm to about 5 mm (Figs 4 and 5 and Col 4 lines 13-20 teach dimensions which would fall within the claimed range). Furthermore it would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the chamfer of Ciu in view of Bradshaw based upon the size of the battery tested resulting in the claimed dimensions.

Regarding claim 8, Ciu in view of Bradshaw teaches the battery test system according to claim 1, and Ciu further teaches comprising a data collection apparatus for collecting battery parameters of the battery, wherein the battery parameters comprise temperature and voltage of the battery (see [0029 and 0033]).

Regarding claim 9, Ciu in view of Bradshaw teaches the battery test system according to claim 1, and Ciu further teaches comprising a carrying apparatus, wherein a second surface of the battery is configured to be disposed on the carrying apparatus (2a), and the second surface of the battery is opposite to the first surface of the battery (Fig 3 showing 21 and 2a opposing).

Regarding claim 10, Ciu teaches a battery test method (Figs 1-5 and [0008]), comprising: 
disposing an extrusion apparatus (test head 21) on a first surface of a battery (Fig 5b); and 

wherein a first surface of the extrusion apparatus configured to contact with the first surface of the battery is a substantially flat surface (shown in Fig 5b).
Ciu does not explicitly teach wherein a side edge of the first surface of the extrusion apparatus has a chamfer.
Bradshaw however teaches a similar test system (Fig 2) including wherein the movable parts have a chamfer (Col 3 lines 67 through Col 4 line 12).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the test method of Ciu to include the chamfer of Bradshaw in order to prevent injury of the test operator by sharp edges as suggested by Bradshaw as well as ensuring that ruptures of the battery under test are due to pressure and not due to puncture from a sharp edge resulting in more accurate test results. 

Regarding claim 11, Ciu in view of Bradshaw teaches the battery test method according to claim 10, and Ciu further teaches wherein the step of applying a predetermined force to the extrusion apparatus through a pressure apparatus comprises: descending the pressure apparatus at a predetermined speed to contact the extrusion apparatus (see [0038]).

Regarding claim 13, Ciu in view of Bradshaw teaches the battery test method according to claim 10, and Ciu further teaches comprising: collecting battery parameters of the battery by a data collection apparatus, wherein the battery parameters comprise temperature and voltage of the battery (see [0029 and 0033]).



Regarding claim 16, Ciu in view of Bradshaw teaches the battery test method according to claim 10, and Ciu further teaches comprising: disposing a second surface of the battery on a carrying apparatus (2a), wherein the second surface of the battery is opposite to the first surface of the battery (Fig 3 showing 21 and 2a opposing).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciu in view of Bradshaw in view of Liu (CN105334106A as cited by applicant, machine translation used has been entered into the record).
Regarding claim 12, Ciu in view of Bradshaw teaches the battery test method according to claim 11, but does not explicitly teach wherein the predetermined speed ranges from about 0.5 mm/s to about 100 mm/s.
Liu however teaches a similar battery test method (Fig 1 and [0008]) including wherein the predetermined speed ranges from about .5mm/s to about 100mm/s (see [0025]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the speed of the tester in order to decrease the total test time resulting in higher throughput of the test method.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciu in view of Bradshaw in view of Parker (5,491,420 previously cited by examiner).

Parker however teaches a similar system (Fig 6) including wherein the test apparatus is fastened to the first surface of the battery with a glue or fastening tape (Col 10 lines 15-24).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the apparatus of Ciu in view of Bradshaw to include the adhesive of Parker in order to better secure the battery to the test apparatus resulting in more consistent results.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciu in view of Bradshaw in view of Takeno (2009/0146663 as cited by applicant).
Regarding claim 15, Ciu in view of Bradshaw teaches the battery test method according to claim 13, but does not explicitly teach testing with a normal battery, and determining, by changing the predetermined force or the predetermined time, a critical value where battery parameters of the normal battery start to change.
Takeno however teaches a similar method (Fig 4) including testing with a normal battery (Fig 4, step S10 decide as non-defective), and determining, by changing the predetermined force or the predetermined time, a critical value where battery parameters of the normal battery start to change (Fig 6 showing the difference between a normal battery pattern 1 and different faulty batteries).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Ciu in view of Bradshaw to include the known good testing of Bradshaw in order to more accurately characterize battery abnormalities as suggested by Takeno (see [0058-0060]).
Conclusion
The following relevant art was found based on the updated search

Torok (2019/0384254) teaches an evaluation or test chamber 600 of the apparatus to allow for evaluation of the rechargeable battery within a sealed chamber, which may include a variety of monitoring devices in order to monitor the localized pressure and localized heating being applied to the rechargeable battery, one or more characteristics of the rechargeable battery itself, as well as one or more resultant effects of testing the battery, including an internal short circuiting being created within the rechargeable battery.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN R DICKINSON/Examiner, Art Unit 2867                           

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867